ORDER
PER CURIAM.
Appellant, Daryl D. Heard (“movant”), appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant seeks to vacate his conviction and sentence for attempted statutory sodomy in the first degree, sections 564.011 and 566.062, RSMo Cum. Supp. 1999, for which movant was sentenced as a prior sexual offender to thirty years imprisonment without probation or parole. We affirm.
We have reviewed the briefs of the parties and the record oh appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).